Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election 
Applicant's election, without traverse, of species of formula
    PNG
    media_image1.png
    162
    172
    media_image1.png
    Greyscale
, in the reply filed on 10/27/2022 is acknowledged.  Claims 1, 3 and 6-11 read on the elected species. 
Examination
The species elected by applicants (above) is free of the prior art. Pursuant to M.P.E.P. §803.02, the claims are examined fully with respect to the elected species and further to the extent necessary to determine patentability of claims as they pertain to related subject matter. The scope of the examination is the compounds of Formula 1 
    PNG
    media_image2.png
    218
    303
    media_image2.png
    Greyscale
wherein X is O or S, R2 is L’-NRaRb, L1, L2 and L’ are a single bond, Ar4, Ar2 and Ra are a C6-C60 aryl group. The expanded search encompasses the elected species and reads on claims 1-11.
	Applicant has provided prior art in the IDS that contains compounds outside of the scope of the searched subject matter. For the purpose of a compact prosecution the examiner used the provided prior art in this action.
Subject matter outside of the searched/examined scope are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. 
If upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended. See M.P.E.P. § 803.02 (2001). If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final. Id. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-2, 4, 5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by KR101614739 (published on April 22, 2016-provided by Applicant in the IDS of 06/22/2020), English counterpart US2018/0358563 cited herein.
The prior art teaches compounds P1-65, P1-66, P1-70

    PNG
    media_image3.png
    272
    341
    media_image3.png
    Greyscale
, P1-83, P1-81, P1-80, P1-23 and others, which read on the claims wherein X is O. The prior art teaches an organic electric element comprising a first electrode, a second electrode, and an organic material layer between said electrodes comprising a compound of the formula of the prior art. As in instant claim 8, the organic material layer comprises a hole injection layer, a hole transport layer, an emitting-auxiliary layer, an emitting layer, an electron transport-auxiliary layer (electron transport material with “hole blocking layer” (See at least Examples 1 and 46). As in instant claim 9, the compound is contained in the emission-auxiliary layer (see at least Examples 1 and 46). At paragraphs [0095]-[0096], the prior art also provides an electronic device comprising a display device including the organic electric element; and a control unit for driving the display device, wherein the element is an OLED, an organic solar cell, etc., as claimed in claims 10 and 11.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,319,915. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds, and organic electric element and devices containing the same were covered by claims 1-11 of the patent.
Claim 4 of the patent claims compounds that anticipate claims 1-2, 4, 5 (as above). In addition, claims 1-3 and 5-11 of the patent claim the same compounds wherein R2 is selected from various groups, including  
    PNG
    media_image4.png
    21
    100
    media_image4.png
    Greyscale
 as instantly claimed. 
The genus of compounds wherein R2 is selected from 
    PNG
    media_image4.png
    21
    100
    media_image4.png
    Greyscale
 was present in the patent and was covered by claims 1-3 and 5-11 of the patent. It would have been prima facie obvious to one of ordinary skill in the art to select the genus of compounds wherein R2 is selected from 
    PNG
    media_image4.png
    21
    100
    media_image4.png
    Greyscale
 from the claims in the patent since these are embodiments that fall within the scope of the claims of the patent. the indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (C.C.P.A. 1964).  

Claims 1, 3 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-11 of U.S. Patent No. 10,651,391. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds, and organic electric element and devices containing the same were covered by claims 1-3 and 5-11 of the patent.
Claims 1-3 and 5-11 of the patent claim the same compounds wherein R2 is selected from various groups, including  
    PNG
    media_image4.png
    21
    100
    media_image4.png
    Greyscale
 as instantly claimed. 
The genus of compounds wherein R2 is selected from 
    PNG
    media_image4.png
    21
    100
    media_image4.png
    Greyscale
 was present in the patent and was covered by claims 1-3 and 5-11 of the patent. It would have been prima facie obvious to one of ordinary skill in the art to select the genus of compounds wherein R2 is selected from 
    PNG
    media_image4.png
    21
    100
    media_image4.png
    Greyscale
 from the claims in the patent since these are embodiments that fall within the scope of the claims of the patent. the indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (C.C.P.A. 1964).  
Claim Objections
Claims 1-11 are objected to for containing non-elected (non-searched) subject matter.
Claim 1 recites: 
    PNG
    media_image5.png
    70
    769
    media_image5.png
    Greyscale
. The use of “where” in this phrase is confusing. Please, replace with “when”.
Claim 7 recites “a single compound two or more compounds”. Maybe an “or” is missing before “two or more”.
  Note: Examination was not expanded further from the scope explained above. Claim 6 is not allowable, it has not been fully searched.
Conclusion
Claims 1-5 and 7-11 are rejected. Claim 6 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/           Primary Examiner, Art Unit 1626